*470Judgment was entered in the Supreme Court, November 26th 1875,
Per Curiam.
The terms of the written contract upon which the plaintiffs in error were sued in the court Relow were that they guaranteed the payment of the bond upon which it was endorsed “ according to its terms.” These terms were that it was payable at a certain day, June 23d 1872. The engagement was then to guarantee the payment of the bond “ when due.” It was determined by this court in Campbell v. Baker, 10 Wright 243, that a guaranty of the payment of a note “ when due ” is broken by nonpayment at maturity ; and the guarantor is then liable upon his contract to the creditor, who is not bound either to pursue the principal or to show his insolvency. Other cases might be cited sustaining the same principle. The affidavit of defence was therefore clearly insufficient.
Judgment affirmed..